Citation Nr: 9902781	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-49 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left chest area, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
February 1946.

This matter arises from various rating decisions rendered 
since April 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, that denied 
the benefit now sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

Following preliminary review, the Board remanded the case to 
the RO for additional action in November 1997.  While the 
case was in remand status, the veteran requested a hearing 
before a member of the Board sitting in Washington, D.C.  
Such a hearing was conducted on October 26, 1998; a 
transcript of that proceeding is of record.

The Board notes that at the October 1998 personal hearing 
before the undersigned, the veterans representative 
requested that the veterans claim of entitlement to service 
connection for tuberculosis and left thoracotomy be reopened.  
This matter is not before the Board at this time, and is 
referred to the RO for appropriate action.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

As noted in the Board's remand dated November 12, 1997, the 
regulations for evaluating respiratory disorders were revised 
effective October 7, 1996.  See 61 Fed. Reg. 46720-46731 
(September 5, 1996).  Under the revised criteria for 
evaluating chronic pleural fibrosis, a test must be conducted 
to determine the diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO(SB)).  A VA 
pulmonary examination was conducted in December 1997 as 
requested by the Board.  However, the veteran was not 
administered DLCO(SB) testing.  This must be done to ensure 
the adequacy of the record, and to ensure that the veteran 
has been accorded due process of the law.  See generally, 
38 U.S.C.A. § 5107(a) (West 1991).

The Board notes further, that in the November 1997 remand, 
the Board requested that the veteran be afforded a VA 
examination in which the examiner, in pertinent part, 
expressed an opinion regarding the severity of the scars 
associated with the veterans gunshot wound of the left chest 
area, and to specifically identify any affected muscles.  The 
RO was requested to then consider the assignment of 
additional separate evaluations under any appropriate 
diagnostic codes in the 5300 series for muscle injuries, and 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805 
(1998) for symptomatic scars, and to consider the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998).  It does not appear 
that this was accomplished, however.  The Board notes 
further, that the veterans representative at the October 
1998 personal hearing also requested that consideration be 
given to the assignment of separate ratings for symptomatic 
scars and muscle injury due to the service-connected left 
chest gunshot wound.  The RO should ensure that these matters 
are addressed on remand.

In view of the foregoing, this case again is REMANDED to the 
RO for the following:

1.  The veteran should be requested to 
undergo further VA pulmonary examination.  
The examination should be conducted in 
accordance with the general rating 
formula for restrictive lung disease as 
specified under 38 C.F.R. § 4.97, 
Diagnostic Codes 6840 through 6845.  All 
indicated tests and studies must be 
conducted, and reported in full.  If 
possible, the physician who examined the 
veteran in December 1997 should conduct 
the examination, and indicate whether 
current examination results alter his 
previous opinion; if so, he should state 
his revised opinion in full.  The 
examiner should also express an opinion 
on the severity of the scars associated 
with the veterans gunshot wound to the 
left chest area, specifically identify 
any affected muscles, and describe any 
functional limitation due to pain from 
the service-connected disability.

2.  The RO should review the examination 
report to ensure that it is in compliance 
with this REMAND.  If not, it should be 
returned for corrective action.

3.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  The RO should also 
specifically address the contention that 
the veteran is entitled to separate 
ratings for muscle injury and symptomatic 
scars due to the gunshot wound to the 
left chest under the applicable 
diagnostic codes.  If the benefit sought 
on appeal is not granted, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until 
so informed.  By this REMAND, the Board intimates no opinion 
regarding the final 

disposition of the claim.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
